Citation Nr: 0620550	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  91-21 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES
 
1.  Entitlement to an increased disability evaluation for the 
veteran's chronic L1 compression fracture residuals, 
currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased disability evaluation for the 
veteran's chronic left foot calcaneal fracture residuals with 
triple arthrodesis residuals, currently evaluated as 20 
percent disabling.  

3.  Entitlement to a combined rating in excess of 80 percent 
for the veteran's service-connected disabilities.  

4.  Entitlement to service connection for a chronic ear 
disorder to include intra-aural ear injury residuals.  

5.  Entitlement to service connection for chronic bilateral 
hearing loss disability.  

6.  Entitlement to service connection for chronic tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's wife


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from September 1974 to July 
1985.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1989 rating decision of the 
Waco, Texas, Regional Office which recharacterized the 
veteran's bilateral foot disability as left foot pes planus 
with fracture residuals and bilateral foot strain evaluated 
as 10 percent disabling and increased the disability 
evaluation for the veteran's lumbar spine fracture residuals 
from noncompensable to 10 percent disabling.  In September 
1989, the Waco, Texas, Regional Office increased the 
evaluation for the veteran's lumbar spine fracture residuals 
from 10 to 20 percent.  

In February 1990, the Waco, Texas, Regional Office, in 
pertinent part, denied service connection for chronic 
bilateral hearing loss disability; an increased evaluation 
for the veteran's hypertension; and a temporary total rating 
under the provisions of 38 C.F.R. § 4.29 based upon a period 
of hospitalization from December 13, 1989, to January 5, 
1990.  In December 1991, the Board remanded the issues of the 
veteran's entitlement to service connection for chronic 
bilateral hearing loss disability; increased evaluations for 
his L1 compression fracture residuals, left foot pes planus 
with fracture residuals and bilateral foot strain, and 
hypertension; a "combined disability rating in excess of 40 
percent;" and a temporary total rating under the provisions 
of 38 C.F.R. § 4.29 based upon a period of hospitalization 
from December 13, 1989, to January 5, 1990, to the Waco, 
Texas, Regional Office for additional action.  

In February 1992, the Waco, Texas, Regional Office denied 
service connection for a chronic ear disorder to include 
injury residuals, chronic tinnitus, and a chronic left eye 
disorder to include injury residuals.  The veteran 
subsequently moved to North Carolina.  In August 1992, the 
veteran's claims file was transferred to the Winston-Salem, 
North Carolina, Regional Office (RO).  

In February 1994, the RO, in pertinent part, granted a 
separate 20 percent evaluation under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5284 for the veteran's 
chronic left foot calcaneal fracture residuals with triple 
arthrodesis residuals.  In July 1998, the Board remanded the 
veteran's appeal to the RO so that he could be scheduled for 
a hearing before a Veterans Law Judge sitting at the RO.  

In August 1999, the RO, in pertinent part, determined that 
the veteran had not submitted a well-grounded claim of 
entitlement to service connection for chronic depression and 
denied the claim.  In September 2002, the RO reviewed the 
veteran's claim of entitlement to service connection for 
chronic depression on the merits; denied that claim; and 
denied service connection for post-traumatic stress disorder 
(PTSD).  In June 2003, the RO granted service connection for 
PTSD.  In August 2003, the veteran was scheduled for the 
requested hearing before a Veterans Law Judge sitting at the 
RO.  He failed to report for the scheduled hearing.  In 
December 2003, the Board granted service connection for 
chronic depression; a 20 percent evaluation for the veteran's 
hypertension for the period on and after January 10, 2000; a 
temporary total rating under the provisions of 38 C.F.R. 
§ 4.29 for a period of hospitalization from December 13, 
1989, to January 5, 1990; and a total rating for compensation 
purposes based on individual unemployability.  The Board 
denied service connection for a chronic left eye disorder to 
include injury residuals; an evaluation in excess of 10 
percent for the veteran's hypertension for the period prior 
to January 10, 2000; and an increased evaluation for his pes 
planus with bilateral foot strain.  The Board remanded the 
issues of the veteran's entitlement to service connection for 
a chronic ear disorder to include intra-aural injury 
residuals, chronic bilateral hearing loss disability, and 
chronic tinnitus; increased evaluations for his chronic L1 
compression fracture residuals and left foot calcaneal 
fracture residuals with triple arthrodesis residuals; and a 
"combined disability rating in excess of 50 percent" to the 
RO for additional action.  In April 2005, the RO, in 
pertinent part, assigned a combined 80 percent rating for the 
veteran's service-connected disabilities.  


FINDINGS OF FACT

1.  The veteran, without good cause, failed to report for 
July 2005 and October 2005 Department of Veterans Affairs 
evaluations scheduled in conjunction with his claims for both 
increased evaluations for his chronic L1 compression fracture 
residuals and chronic left foot calcaneal fracture residuals 
with triple arthrodesis residuals and a combined rating in 
excess of 80 percent for his service-connected disabilities.  

2.  A chronic ear disorder was not shown during active 
service or at any time thereafter.  

3.  Chronic hearing loss disability for Department of 
Veterans Affairs purposes was not shown during active service 
or at any time thereafter.  

4.  Chronic tinnitus was not shown during active service or 
at any time thereafter.  


CONCLUSIONS OF LAW

1.  The veteran's failure to report for a scheduled 
Department of Veterans Affairs examination requires that his 
claim for an increased evaluation for his chronic L1 
compression fracture residuals be denied.  38 C.F.R. § 3.655 
(2005).  

2.  The veteran's failure to report for a scheduled 
Department of Veterans Affairs examination requires that his 
claim for an increased evaluation for his chronic left foot 
calcaneal fracture residuals with triple arthrodesis 
residuals be denied.  38 C.F.R. § 3.655 (2005).  

3.  The veteran's failure to report for a scheduled VA 
examination requires that his claim for a combined rating in 
excess of 80 percent for his service-connected disabilities 
be denied.  38 C.F.R. § 3.655 (2005).  

4.  A chronic ear disorder to include intra-aural injury 
residuals was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2005).  

5.  Chronic bilateral hearing loss disability for Department 
of Veterans Affairs purposes was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) 
(2005).  

6.  Chronic tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claims, the Board 
observes that the RO issued VCAA notices to the veteran in 
November 2001, February 2002, and May 2005 which informed him 
of the evidence needed to support his claims; what actions he 
needed to undertake; and how the VA would assist him in 
developing his claims.  The veteran was specifically informed 
that he should submit any relevant evidence in his 
possession.  

The VA has attempted to secure all relevant documentation.  
The veteran has been afforded several VA examinations for 
compensation purposes.  The examination reports are of 
record.  In its December 2003 Remand instructions, the Board 
determined that additional VA evaluations were needed.  
Unfortunately, the veteran repeatedly failed to report for 
the scheduled examination.  The veteran was afforded a 
hearing before a VA hearing officer.  The hearing transcript 
is of record.  The veteran requested a hearing before a 
Veterans Law Judge sitting at the RO.  In February 1999, the 
veteran was scheduled for the requested hearing.  He 
subsequently requested that the hearing be rescheduled due to 
claimed transportation problems.  The hearing was 
rescheduled.  Unfortunately, the veteran failed to appear for 
the rescheduled hearing.  The Court has held that the VA's 
duty to assist the veteran in the proper development of his 
case is "not always a one-way street" and the veteran must be 
prepared to cooperate with the VA's efforts to obtain all 
relevant evidence.  Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  All relevant facts have been developed to the extent 
possible.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2005).  

In a recent decision, the Court held that the notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2005) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the instant appeal, 
the veteran was provided only with notice of what type of 
evidence was needed to substantiate his claims for service 
connection and increased evaluations.  However, he was not 
informed of the type of evidence necessary to establish both 
an initial evaluation and an effective date for his claimed 
chronic ear, hearing loss, and tinnitus disabilities and the 
type of evidence needed to establish effective dates for 
increased evaluations for his service-connected lumbar spine 
and left foot disabilities.  Notwithstanding the deficient 
notice given the veteran, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision as the preponderance of the evidence is 
against the veteran's claims for service connection and the 
notice deficiencies are thus rendered moot.  As to the 
veteran's claims for increased evaluations, the provisions of 
38 C.F.R. § 3.655 (2005) direct that they must be denied due 
to the veteran's failure to report for a scheduled 
examination.  Any duty imposed on the VA, including the duty 
to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

II.  38 C.F.R. § 3.655 (2005)

The provisions of 38 C.F.R. § 3.655 (2005) direct, in 
pertinent part, that:

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.  

(b) Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  
In its December 2003 Remand instructions, the Board indicated 
that additional evaluations were necessary in order to 
properly resolve the issues of the veteran's entitlement to 
service connection for a chronic ear disorder, chronic 
bilateral hearing loss disability, and chronic tinnitus; 
increased evaluations for his service-connected chronic L1 
compression fracture residuals, chronic left foot calcaneal 
fracture residuals, and an increased combined rating for his 
service-connected disabilities.  The Board specifically 
informed the veteran in its Remand instructions of the 
provisions of 38 C.F.R. § 3.655 and the consequences of his 
failure to appear without good cause for any subsequently 
scheduled VA examination.  

In May 2005, the RO informed the veteran and his accredited 
representative in writing that the veteran was being 
scheduled for a VA examination in accordance with the Board's 
Remand instructions and the adverse consequences of his 
failure to appear for the scheduled examination.  The notice 
was not returned by the USPS as undeliverable.  In July 2005, 
the veteran was sent a written examination notice for a July 
2005 VA examination for compensation purposes.  The 
examination notice was sent via Federal Express to the 
veteran's address of record.  In July 2005, the notice was 
returned by the delivery service due to a reportedly 
incorrect address.  An August 2005 Address Information 
Request (VA Form 70-3443) from the United States Postal 
Service (USPS) confirmed that the veteran's mail was 
delivered at his address of record.  A September 2005 Report 
of Contact (VA Form 119) states that the veteran verified 
that his address of record was correct.  

In October 2005, the RO again informed the veteran and his 
accredited representative in writing that the veteran was 
being scheduled for a VA examination in accordance with the 
Board's Remand instructions and the effect of his failure to 
report for the scheduled evaluation.  The notice was not 
returned by the USPS as undeliverable.  In October 2005, the 
veteran was sent a written examination notice for an October 
2005 VA examination for compensation purposes.  The 
examination notice was again sent via Federal Express.  An 
October 2005 report from Federal Express indicates that the 
examination notice was delivered to the veteran's address of 
record on October 24, 2005, and left at the premises' front 
door.  The report states further that the "package returned 
to the shipper" on October 28, 2005.  No explanation for its 
return is noted.  The veteran failed to report for the 
scheduled examination.  

In December 2005, the veteran was provided with a 
supplemental statement of the case.  The SSOC was sent to his 
address of record.  It was not returned by the USPS as 
undeliverable.  

In her April 2006 Appellant's Post-Remand Brief, the 
accredited representative advanced that the veteran did not 
appear for the scheduled VA evaluations "due to failure of 
notification."  The accredited representative clarified that 
the veteran "was not properly notified of the examinations 
due to an incorrect address."  She requested that "attempts 
be made to contact the appellant to include a search through 
Social Security Administration if necessary to verify his 
address in order to fulfill the directives of the remand."  

The veteran was repeatedly informed in writing of the need 
for additional VA examinations, the provisions of 38 C.F.R. 
§ 3.655; and the consequence of his failure to report for the 
evaluations.  The VA notices were not returned by the USPS as 
undeliverable.  The July 2005 and October 2005 VA examination 
notices were delivered to the veteran's address of record 
which both the veteran and the USPS verified as correct.  
While the examination notices were returned to the RO, the 
record does not reflect the reason for their return.  Under 
the relevant laws and regulations, the RO was constrained to 
send the notices to the veteran's address of record given the 
facts presented.  

The record indicates that the examination notices were sent 
to the veteran's address of record.  The RO informed the 
veteran in writing that his claims for service connection 
would be decided on the evidence of record and his claims for 
increased evaluations could be denied if he failed to either 
report for or to reschedule the examination without good 
cause.  The veteran neither appeared for nor rescheduled the 
examination.  He did not contact the VA to explain why he did 
not report for the examination.  Indeed, the veteran has not 
presented any evidence of "good cause" for failing to report 
to the scheduled VA examination.  Therefore, the provisions 
of 38 C.F.R. § 3.655(b) (2005) are for application and direct 
that the veteran's claims for service connection will be 
decided on the evidence and his claims for increased 
evaluations are to be denied.  

II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Where a veteran served ninety days or more during a period of 
war or during peacetime service after December 31, 1946, and 
an organic disease of the nervous system including 
sensorineural hearing loss becomes manifest to a degree of 
ten percent within one year of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; or the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2005).  

As noted above, the veteran's claims of entitlement to 
service connection are to be evaluated upon the evidence of 
record given his failure to report for the schedule VA 
examination.  38 C.F.R. § 3.655 (2005) 

A.  Chronic Ear Disorder

A June 1983 Army treatment record states that the veteran 
complained of right ear problems of four days' duration.  An 
impression of sinusitis was advanced.  At his April 1985 
physical examination for service separation, the veteran 
denied having ever had chronic ear problems.  On examination, 
the veteran was found to exhibit normal ears.  

In his November 1989 claim for service connection, the 
veteran reported that he was struck on the right side of his 
head with a baseball bat during active service.  He stated 
that he experienced chronic right ear pain and ringing after 
the trauma.  

An April 1990 VA hospital summary states that the veteran was 
diagnosed with and treated for bilateral otitis externa.  A 
July 1991 VA hospital summary notes that the veteran's ears 
were found to be normal on physical evaluation.  The 
remaining clinical documentation of record makes no reference 
to otitis externa.  Therefore, the veteran's otitis externa 
was apparently acute in nature.  

A chronic ear disorder was not objectively shown during 
active service or at any time thereafter.  Absent a current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the 
instant claim is denied.  

B.  Chronic Bilateral Hearing Loss Disability

The veteran's service medical records make no reference to a 
chronic hearing loss disability.  In his November 1989 claim 
for service connection, the veteran advanced that service 
connection was warranted for hearing loss disability.  

Chronic hearing loss disability for VA purposes was not 
objectively shown during active service or at any time 
thereafter.  Absent a current disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, the instant claim is denied.  

C.  Chronic Tinnitus

The veteran's service medical records make no reference to 
chronic tinnitus.  In his November 1989 claim for service 
connection, the veteran indicated that he had been struck on 
the right side of his head with a baseball bat and thereafter 
experienced right ear ringing.  

Chronic tinnitus was not objectively shown during active 
service or at any time thereafter.  Absent a current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the 
instant claim is denied.  


ORDER

An increased evaluation for the veteran's chronic L1 
compression fracture residuals is denied.  

An increased evaluation for the veteran's chronic left foot 
calcaneal fracture residuals with triple arthrodesis 
residuals is denied.  

A combined rating in excess of 80 percent for the veteran's 
service-connected disabilities is denied.  

Service connection for a chronic ear disorder to include 
intra-aural injury residuals 


in denied.  

Service connection for chronic bilateral hearing loss 
disability is denied.  

Service connection for chronic tinnitus is denied.  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


